Carleton Harris, Chief Justice, dissenting. I would reverse this case since it is my view that the trial court abused its discretion in permitting exhibits 5, 6, 7, and 8 to be offered into evidence. It is difficult for me to see any burns at all, though it is easy to see the reddish-orange medication on the body. This medication appears to be generously applied, and since the photographs are in natural color (rather than black and white) it is my opinion that the pictures are misleading in their portrayal of the extent of the burned portions. In fact, though not implying that it was done in the present situation, the photographs of the reddish medication are so striking to the eye, that I am of the opinion that a perfectly normal part of the body could be painted with this medication and the impression be left that serious injury had occurred. I am also of the view that the verdict was excessive, Mr. Sparrow receiving an award, after the payment of all expenses, of $6,683.15. While I recognize that burns are very painful, it does not appear that there was unusual suffering in this instance since a nonnarcotic pain reliever was sufficient, and Sparrow only remained in the hospital for eleven days. Dr. Lee testified that no permanent disability was suffered, and Sparrow was permitted to return to work three weeks after the occurrence. This means that he received better than $2,200 per week for pain and suffering. It is my view that this amount was excessive; however, since I would reverse on the first point, there is no necessity to go into this last matter. I respectfully dissent. I am authorized to state that Brown, J., joins in this dissent. Jones, J., joins in this dissent as to the reversal on the first point discussed.